In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00084-CV

CITY OF HALTOM CITY, TEXAS,                 §   On Appeal from the 141st District
Appellant                                       Court

                                            §   of Tarrant County (141-304403-18)

V.                                          §   February 25, 2021

                                                Memorandum Opinion by Justice
NICKOLAS FORREST, Appellee                  §   Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that the City of Haltom City, Texas shall pay all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell